Citation Nr: 1222877	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left hip.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board by its May 2007 decision adjudicated certain issues, including the claim for an increased rating for a left hip arthritis, which were denied, while remanding the issue of TDIU entitlement so that additional development could be undertaken.  The Board's denials were then appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal jointly moved the Court to vacate the Board's denials and remand same for further review, which it did by way of its May 2008 order.  

The Board by its February 2009 decision determined that new and material evidence had not been received by VA to reopen a previously denied claim for service connection for lumbar disc disease, and remanded the issues involving claims for increase for rheumatoid arthritis with degenerative joint disease of the ankles, right knee, right hip, and right hand; degenerative arthritis of the left hip; and a TDIU, for additional actions.  

Most recently, the Board by its October 2010 decision denied entitlement to a rating in excess of 40 percent for rheumatoid arthritis and remanded to the VA's Appeals Management Center (AMC) the issues relating to claims for increase for left hip arthritis and TDIU entitlement.  Following the AMC's attempts to complete the actions on appeal, the case has since been returned to the Board for further review.  

This matter in its entirety is REMANDED to the RO via the AMC.  The Veteran will be further notified if additional action on his part is required.  



REMAND

On remand, the Veteran was afforded a VA medical examination in November 2010 which substantially complies with terms of the Board's directives set forth in its October 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The AMC thereafter requested that the VA examiner from November 2010 offer an opinion as to the issue underlying TDIU entitlement.  In response, the VA examiner in a December 2011 addendum to his earlier report indicated that the Veteran was totally unable to work secondary to his joint troubles due to his rheumatoid disease and degenerative joint trouble.  Based on that opinion outlining TDIU entitlement, the AMC sought input from the Director of the VA's Compensation and Pension Service as to extraschedular TDIU entitlement.  The Director in April 2012 determined that entitlement to an extraschedular TDIU was not shown, as there were, among other things, indications that the Veteran continued to work through at least April 2010, that he had other significant nonservice-connected disabilities impacting employability, that he had a PhD and a history of sedentary employment, and that the medical opinion in 2012 reflected that the Veteran's unemployability was the result of rheumatoid disease which the Director found was affecting only the hips.  

The Board takes note of the fact that, in contrast to the Director's interpretation of the 2012 medical opinion, the opinion in 2012 of the medical professional who evaluated the Veteran in 2010 was in fact that the combination of rheumatoid and degenerative arthritis precluded employment.  Were that the only issue to be resolved, the Board could adjudicate this matter without further delay.  However, the record raises other questions which must first be addressed before either of the appellate issues may be finally decided.  

One such issue concerns the Veteran's current employment status, to include the question of whether the Veteran continues to work or at what point in time, if any, he stopped working.  The Director indicates that the record shows that the Veteran was performing odd jobs for gas and food money in February 2010 and was doing landscaping work in March 2010.  More recently compiled VA treatment records indicate that the Veteran was working at a church in November 2011 without pay and, also, that he was undergoing one or more consultative medical examinations during the early part of 2012 in connection with his pending claim for Social Security Administration (SSA) disability benefits.  There are entries in the claims folder that the Veteran may have received child benefits from the SSA ending in 1976 and applied for Title II or Title XVI SSA benefits thereafter.  To date, no attempt has been made to request available SSA records and remand is required to locate and obtain any and all pertinent SSA records. Further efforts are likewise needed ascertain the Veteran's employment status and history.  

Also presented are questions regarding the Veteran's educational and occupational attainments.  VA educational benefits were utilized toward completion of the requirements of an undergraduate degree, although there are indications that the Veteran did not complete that program of education with VA assistance.  There, too, are indications that the Veteran was involved in Chapter 31 training, but his Chapter 31 files are not now associated with his VA claims folder and, as a result, his attainments through a program of vocational rehabilitation training under Chapter 31 are not documented.  The Compensation and Pension Director reports that the Veteran has a PhD, but verifying data to that effect are lacking and the record does not otherwise sufficiently establish the level of the Veteran's education.  The record also contains references to the Veteran's authoring of two published books; his involvement in adapting one such book into a screenplay; his writing of a Theology doctoral dissertation; his role as a Professor of English; and his work as a computer programmer, instructor, teacher's aide, minister or pastor, prison chaplain, tutor, medical administrator, drummer, and janitor, among others jobs.  Only a small portion of the foregoing is adequately documented by the evidence now of record, and remand for the conduct of a social and industrial survey is required for verification to the extent possible the Veteran's current employment status, in addition to his prior educational and vocational attainments.  

Accordingly, the issues on appeal are REMANDED for the following actions: 

1.  Associate with the Veteran's VA claims folder any and all of his VA educational benefits and Chapter 31 files and subfolders.  

2.  Obtain all medical and administrative records complied by the SSA since 1976 regarding the Veteran's claims for disability benefits under Titles II and Title XVI of the Social Security Act.  Once obtained, such records should be associated with the Veteran's VA claims folder.  

3.  Request that a VA social and industrial survey be undertaken to ascertain more clearly the Veteran's educational and vocational attainments, to include the level of his education, the nature of current and past efforts at gainful employment, and the dates thereof.  Specific notation should be made of the Veteran's current employment activities and the nature of any compensation received therefor.  

4.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the nature and severity of his left hip arthritis and the effect of his multiple service-connected disabilities on his ability to obtain and maintain any gainful employment.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  This joints examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  It should also include detailed range of motion studies of the left hip, both with and without pain and examiner's finding as to whether and at what point during the range of motion of the left hip the Veteran experiences any limitation of motion specifically attributable to pain, and whether there is any additional range of motion loss due to weakened movement, excess fatigability, incoordination, or flare-ups.  

The VA examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment of any type, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and be afforded an appropriate period of time for a response. The record should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran need take no action until otherwise notified.  The purpose of this remand is to obtain additional evidentiary and procedural development and to preserve the Veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


